                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

QUANTEZ THOMAS,                       )
                                      )
                  Plaintiff,          )
                                      )        1:20CV1059
       v.                             )
                                      )
C.A. CHEWNING, JR., et al.,           )
                                      )
                  Defendant(s).       )

                                    ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

March 15, 2021, was served on the parties in this action.                 No

objections were filed within the time limits prescribed by section

636.

       The court has reviewed and hereby adopts the Magistrate

Judge’s Recommendation.

       IT IS THEREFORE ORDERED AND ADJUDGED that this action is

dismissed pursuant to 28 U.S.C. § 1915A for being frivolous or

malicious or for failing to state a claim upon which relief can be

granted.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

April 9, 2021




       Case 1:20-cv-01059-TDS-LPA Document 4 Filed 04/09/21 Page 1 of 1
